Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
11, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00567-CV


     CRESCENT CITY FACILITIES MAINTENANCE LLC, Appellant

                                         V.

           JAMES W. TURNER CONSTRUCTION LTD., Appellee

                     On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-07452


                          MEMORANDUM OPINION

      This is an appeal from an order signed July 31, 2020. On August 2, 2022, the
parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal and order the clerk of this court to immediately issue
the mandate per the request of the parties.

                                   PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.